         Case 3:20-cr-00044-CAR-CHW Document 50 Filed 08/04/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF GEORGIA
                                ATHENS DIVISION

UNITED STATES OF AMERICA,           :
                                    :
v.                                  :
                                    :                    No. 3:20‐CR‐44 (CAR)
MARQUET ANTWAIN BURGESS             :
MATTOX, a/k/a MARQUET               :
ANTWAIN BURGESS MATTOX EL, :
a/k/a MARQUET BURGESS               :
MATTOX, a/k/a ASIM ASHUNTA          :
EL, a/k/a ASIM EL BEY,              :
___________________________________ :

ORDER ON THE GOVERNMENT’S MOTION TO ADMIT CERTIFIED BUSINESS
                         RECORDS

          Before the Court is the Government’s Motion to Admit Certified Business

Records [Doc. 48]. The Government seeks admission of the documents listed in Exhibit

A [Doc. 48‐1] as certified records of regularly conducted business activity under Fed. R.

Evid. 803(6). These documents include Defendant’s bank statements, his home and

vehicle purchase agreements, and other miscellaneous records.

          A document is admissible under Fed. R. Evid. 803(6) if (1) it was “made at or near

the time by . . . someone with knowledge”; (2) it was “kept in the course of a regularly

conducted activity”; and (3) “making the record was a regular practice of that activity.”1




1   Fed. R. Evid. 803(6)(A)–(C); See United States v. Wrubleski, 707 F. Appʹx 650, 655 (11th Cir. 2017).
                                                    1
         Case 3:20-cr-00044-CAR-CHW Document 50 Filed 08/04/21 Page 2 of 2




These requirements can be “shown by the testimony of the custodian or another

qualified witness, or by a certification that complies with Rule 902(11).”2

          Here, the government seeks admission of the documents using Fed. R. Evid.

902(11) certifications. Under Rule 902(11), a party may use a written “certification of the

custodian” of the record to meet the requirements of Rule 803(6)(A)–(C). The Eleventh

Circuit has “join[ed] other circuits in concluding that business records certifications are

not testimonial,” and thus admission of business records via certification does not

violate the Confrontation Clause.3

          The government has provided certifications for each document stating that each

was “made at or near the time by . . . someone with knowledge”; was “kept in the course

of a regularly conducted activity”; and “making the record was a regular practice of that

activity.” The Court find these certifications comply with Rule 902(11). Thus, the

Government’s Motion [Doc. 48] is GRANTED, and the records in Exhibit A are

ADMITTED, subject to a relevancy determination and any objections Defendant may

make prior to trial.

      SO ORDERED, this 4th day of August, 2021.

                                                  S/ C. Ashley Royal________________
                                                  C. ASHLEY ROYAL, SENIOR JUDGE
                                                  UNITED STATES DISTRICT COURT




2   Id.
3   United States v. Clotaire, 963 F.3d 1288, 1296 (11th Cir. 2020), cert. denied, 141 S. Ct. 1743 (2021).
                                                      2
